The Royal Insurance Company’s petition for certification for appeal from the Appellate Court, 45 Conn. App. 558 (AC 15518/15519), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that: (1) Under General Statutes (Rev. to 1989) § 38-175c (a) (2), and Nationwide Mutual Ins. Co. v. Pasion, 219 Conn. 764 (1991), the signature of the defendant, D. Eugene Bryant, was sufficient to render the reduction in coverage form effective as to him; and (2) the subsequent amendment to § 38-175c (a) (2), and codified at General Statutes § 38a-336 (a) (2), clarified § 38-175c (a) (2), with retroactive effect?”
BERDON, J., did not participate in the consideration or decision of this petition.